 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees' retirement plan might be adversely affected, without faultof the Employer, by negotiations with the PetitionerAll the cir-cumstances serve to make it manifest to us, as it must have been tothe employees, that, when the Employer told the employees in theSeptember 23 letter that they were "taking risks" with benefits theyhad, it was not promising unlawful retribution if a bargaining repre-sentative were selected.Accordingly, we find that the Employer wasprivileged to make the statements in issue and that it did not therebyinterfere with a free election.3Objections 2 and 5, therefore, arealso overruled.As the Petitioner failed to secure a majority of the valid ballotscast, we shall certify the results of the election.[The Board certified that a majority of the valid votes was notcast for United Steelworkers of America, AFL-CIO, and that saidlabor organization is not the exclusive representative of the employeesin the unit found appropriate.]iMEMBERS BEAN and JENKINS took no part in the consideration ofthe above Decision and Certification of Results of Election.s N L R Bv Nash-FmnchCompany,211 F 2d 622,Sehtek, Incorporated,118 NLRB1160,1162-3,LaPo,nte MachineToolCompany,113 NLRB 171, 172-3Bermingham&Prosser CompanyandWarehousemen,InsideWorkers, Drivers and Helpers, Local Union 394, affiliated withI.B. T. C. W. &H. of America,Petitioner.Case No. 18--PC-3574.July 31, 1958SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election issuedby the Boardon May 16, 1958,1 an election by secret ballot was conducted on May 27,1958, under the direction and supervision of the Regional Directorfor the Eighteenth Region.After the election the Regional Directorserved upon the parties a tally of ballots which showed that of ap-proximately 3 eligiblevoters, 3 castballots, all of which were forthe Petitioner.On May 29,1958, the Employer timely filed objections to the conductof the election and to conduct affecting the election.The RegionalDirector investigated the objections and on June 3, 1958, issued andduly served upon the parties his report on objections, recommendingthat the Employer's objections be overruled and that the Petitionerbe certifiedas the exclusive bargainingrepresentative in the unit found1 VnpubhshAd.121 NLRB No. 38. BERMINGHAM & PROSSER COMPANY265appropriate by the Board. Thereafter, the Employer timely filed ex-ceptions to the Regional Director's report.Pursuant to Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chair-man Leedom and Members Rodgers and Jenkins].The Employer contends that the Regional Director acted arbitrarily"by "setting of the representation election at the Employer's plant onMay 27, 1958,, without permitting the Employer sufficient time to ade-quately prepare for such election and to determine its legal positionand rights with respect to the holding of such election, or .to permitthe Employer sufficient time to prepare a statement of its position toits employees and to arrange to have representatives of its choice avail-able at the time of such election" thereby constituting "an abuse of theRegional Director's discretionary authority and a consequent depriva-tion of the Employer's rights with respect to the holding of saidelection."About May 18, 1958, the Regional Director's representative advisedthe Employer's manager, by telephone, that the election in this pro-ing said election."The Employer's manager took no exception to theproposed date.Thereafter, on May 22, and after having received theofficial notice that the election was scheduled for May 27, the Em-ployer's counsel requested the Regional Director to delay the sched-uled election, but counsel gave no reason for requesting such a post-ponement.The Regional Director denied the Employer's requestfor a delay, and the Employer advised the Regional Director that itwas proceeding "with the election under protest." In light of theEmployer's failure to give any substantial reason for delaying thescheduled election, the Regional Director properly exercised his dis-cretion in proceeding with the election as initially scheduled?More-over, the Employer has failed to show that it has been materiallyprejudiced by the Regional Director's actions in this proceeding. Inthese circumstances, the Employer's objections and exceptions do notraise material or substantial issues respecting the conduct or the resultsof the election.We therefore adopt the recommendations of the Re-gional Director and hereby overrule the Employer's objections.As we have overruled the objections to the election and as the tallyof ballots shows that the Petitioner received a majority of the validballots cast, we shall certify the Petitioner as the collective-bargain-ing representative of the employees in the appropriate unit.[The Board certified Warehousemen, Inside Workers, Drivers andHelpers, Local Union 394, affiliated with I. B. T. C. W. & H. ofAmerica, as the collective-bargaining representative of the employeesof the Employer in the appropriate unit.]2 Plant City Welding and Tank Company,119NLRB 131.